Title: To James Madison from Andrew Skinner Ennalls, 9 February 1801
From: Ennalls, Andrew Skinner
To: Madison, James


Sir
Baltimore 9th. Feby. 1801.
I am favor’d with Yours of the 31 Jany. ⅌ Post Inclosing a Letter for Colo. Mercer which I reced. this day, and have delivered it Him, He having come to Town last Evening.
Your Draught in Favor of Messrs. Vass & Dunbar at 15 Days sight I refuse[d] to Accept for want of Advise. A few Days after I recd. a Letter from Colo. Mercer of the Draft, I then waited on Mr. Jolly the Gentn. who presented it and informed Him I had received Advise of it and wou’d Accept it. He said He had returned it, but wou’d write on ⅌ post to be returnd. which it was the 6th. Inst. presented and Accepted and will pay it when it falls due which will be the 11th. Inst. Having Accepted it of the 24th. Jany. the day it was first presented. I am Sir Your Mo. Obt. Servt.
Aw. Skinner Ennalls
